DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 08/03/2020. Claims 1-20 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A command and control unit and a processing device in claims 1, 3 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the recitations “A command and control unit and a processing device” Examiner is unable to find the corresponding structure in the specification for the recitations above. Applicant’s specification describes the corresponding “unit” and “device” in terms of their function but is silent to the corresponding structure for the described limitations above. Therefore the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations “A command and control unit and a processing device” Examiner is unable to find the corresponding structure in the specification for the recitations above. It is unclear what structure corresponds to each of the “units” and “devices” described above. Therefore the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US 20180095460 A1, hereinafter referred to as Chen.
Regarding claim 1, Chen discloses a command and control system for management of drone fleets, comprising: 
a command and control unit for receiving data, and configured to issue commands for controlling sub-systems (During manual operation, a user may send, i.e. command a drone to a plurality of coordinates by interacting with the map, as well as controlling the camera pan, tilt, and zoom using gestures, a mouse, or other input device, i.e. control unit – See at least ¶93. According to certain embodiments, the drone security system may comprise a “Copilot” for assisting with drone management. The Copilot may include software, firmware, and/or hardware external from a drone and configured to receive telemetry data from the drone – See at least ¶96); and 
wherein the sub-systems are configured to receive the data and transmit it to the command and control unit (The system may also include a plurality of drone docks positioned on or throughout the location, wherein each drone, i.e. sub-system, can be capable of being housed, landing upon, and/or receiving a charge to its battery in connection with any one of the plurality of drone docks, i.e. command and control unit. Each drone dock may also be wirelessly connectable to the server assembly and/or the user computing device to store and transmit data from one or more of the drones docked thereon, i.e. command and control unit – See at least ¶12).

Regarding claim 2, Chen discloses:
a docking station for storage, charging, launching, and retrieving drones (Drone security system may comprise a docking station or other platform for storing and landing/launching drones – See at least ¶12 and 101); 
a plurality of drones (Plurality of Drones – See at least ¶11); 
an instrument on the drones for receiving and transmitting the data (Camera, i.e. instrument on the drones to receive and transmit data – See at least ¶88); 
a positioning sub-system for determining the positions and orientations of drones in relation to a target (GPS and inertial measurements system for determining position and orientation of objects – See at least ¶44); and 
static support equipment for receiving data or taking other action (the collision avoidance logic may include a detect and track module associated with static structures and obstacles defined by a predetermined location of the location being surveilled, a predetermined flight path, and static structures and obstacles sensed by the onboard sensors of the drone – See at least ¶7).

Regarding claim 3, Chen discloses a processing device configured to receive the data, and to process the data into a 3D model in relation to the pictorial representation of an area in which the target is located (The system may also include image stitching logic comprising processes for three-dimension processing that forms a map with detected environment, obstacles, or the like that is continuously refined as new images are processed, i.e. pictorial representation. Such data may be transmitted from sensors that are mounted to gather real-time images and data that are stitched together in three-dimensions. For example, a three dimension obstacle map may be included with the map for obstacle avoidance, path planning, and intelligent navigation – See at least ¶47).

Regarding claim 4, Chen discloses wherein the processing device is configured to transmit the 3D model to the command and control unit (The dock may be equipped with one or more cameras. Accordingly, the dock may also provide a live video feed three-dimensional images of its surroundings. The dock, i.e. command and control unit, may also be equipped with various sensors and in yet another embodiment, the dock may be equipped with radar or other object-detection systems – See at least ¶106).

Regarding claim 5, Chen discloses the sub-systems are communicatively connected in a mesh network (Further, one or more of the drones of the system may maintain connectivity with the server assembly or the user computing device a local wireless network, i.e. mesh network – See at least ¶10).

Regarding claim 11, Chen discloses a device configured to display dynamic UI about a target, comprising a device with user interface in an initial state showing a map and sensory data from a plurality of drones (The user computing device of the system may also include an event viewer for live viewing the flight operation being executed by drones of the system and/or for viewing previously captured data by drones of the system – See at least 14. he software application of the mobile device may include the following management capabilities: continuously monitoring the location by forming a continuously updated surveillance map – See at least ¶18).

Regarding claim 12, Chen discloses wherein the device is configured to detect, and to display in the user interface, a change in conditions related to the initial state (According to certain embodiments, the Notify Server may send notifications to the user including instant messages within the app, SMS messages, and/or emails to user devices like mobile phones, tablets, laptops, personal computers and other computing devices. If a predetermined condition is recognized at the database backend (e.g. a predetermined level in a battery of the drone or sensory level from an onboard infrared sensor indicating a change in environment of a location be surveilled), an instant message may be triggered and delivered by the Notify Server – See at least ¶81).

Regarding claim 16, Chen discloses a system for real-time mapping of a target, comprising: 
a plurality of drones for receiving sensory data from a geographic area and transmitting such data to a portable device (Plurality of Drones – See at least ¶11. The user computing device of the system may also include an event viewer for live viewing the flight operation being executed by drones of the system and/or for viewing previously captured data by drones of the system. The user interface may also display operational status of the drone – See at least ¶14.  Location may be configured with one or more of the following parameters: obstacles – See at least ¶53); 
wherein the portable device is communicatively connected to the plurality of drones, and the portable device is configured to receive the sensory data transmitted from the drones (The system may also include a plurality of drone docks positioned on or throughout the location, wherein each drone, i.e. sub-system, can be capable of being housed, landing upon, and/or receiving a charge to its battery in connection with any one of the plurality of drone docks, i.e. command and control unit. Each drone dock may also be wirelessly connectable to the server assembly and/or the user computing device to store and transmit data from one or more of the drones docked thereon, i.e. command and control unit – See at least ¶12).

Regarding claim 17, Chen discloses the portable device is configured to process the sensory data received from the plurality of drones to create a real-time 3D model of an area in which a target is located (The system may also include image stitching logic comprising processes for three-dimension processing that forms a map with detected environment, obstacles, or the like that is continuously refined as new images are processed, i.e. pictorial representation. Such data may be transmitted from sensors that are mounted to gather real-time images and data that are stitched together in three-dimensions. For example, a three dimension obstacle map may be included with the map for obstacle avoidance, path planning, and intelligent navigation – See at least ¶47).

Regarding claim 18, Chen discloses the portable device is configured to send commands to the drones to perform actions in relation to the target (The dock may be equipped with one or more cameras. Accordingly, the dock may also provide a live video feed three-dimensional images of its surroundings. The dock, i.e. command and control unit, may also be equipped with various sensors and in yet another embodiment, the dock may be equipped with radar or other object-detection systems – See at least ¶106).

Regarding claim 19, Chen discloses the portable device is configured to retransmit the sensory data to a processing device; and - the processing device is configured to process the sensory data received from the portable device to create a real-time 3D model of an area in which a target is located (The system may also include image stitching logic comprising processes for three-dimension processing that forms a map with detected environment, obstacles, or the like that is continuously refined as new images are processed, i.e. pictorial representation. Such data may be transmitted from sensors that are mounted to gather real-time images and data that are stitched together in three-dimensions. For example, a three dimension obstacle map may be included with the map for obstacle avoidance, path planning, and intelligent navigation – See at least ¶47).

Regarding claim 20, Chen discloses the processing device is configured to send commands to the drones to perform actions in relation to the target (The dock may be equipped with one or more cameras. Accordingly, the dock may also provide a live video feed three-dimensional images of its surroundings. The dock, i.e. command and control unit, may also be equipped with various sensors and in yet another embodiment, the dock may be equipped with radar or other object-detection systems – See at least ¶106).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 20180095460 A1, in view of Lawrence et al., US 20120019522 A1, hereinafter referred to as Chen and Lawrence, respectively.
Regarding claim 6, Chen discloses a method for real-time mapping by a mesh network of a target, comprising: 
capturing data about the location of a target by a plurality of drones (The user computing device of the system may also include an event viewer for live viewing the flight operation being executed by drones of the system and/or for viewing previously captured data by drones of the system. The user interface may also display operational status of the drone – See at least ¶14.  Location may be configured with one or more of the following parameters: obstacles – See at least ¶53); 
compressing the data by the drones (System may also include network security with operability for encrypted communication, i.e. compressing data, for navigation and control signals. The network security may also include operability for encrypted communication for video streaming and/or flight sensor data acquisition – See at least ¶50); 
applying computer algorithms by the drones to transform the data for each drone into a 3D model of an area in which the target is located (The system may also include image stitching logic comprising processes for three-dimension processing that forms a map with detected environment, obstacles, or the like that is continuously refined as new images are processed, i.e. pictorial representation. Such data may be transmitted from sensors that are mounted to gather real-time images and data that are stitched together in three-dimensions. For example, a three dimension obstacle map may be included with the map for obstacle avoidance, path planning, and intelligent navigation – See at least ¶47. An imaging algorithm may be used in conjunction with telemetry to establish a landing trajectory, which may then be communicated to the drone 220 – See at least ¶108); 
adding to the 3D models positioning data about the drones to create a shared position map of the location of the target (The system may also include image stitching logic comprising processes for three-dimension processing that forms a map with detected environment, obstacles, or the like that is continuously refined as new images are processed, i.e. pictorial representation. Such data may be transmitted from sensors that are mounted to gather real-time images and data that are stitched together in three-dimensions – See at least ¶47).
Chen fails to explicitly disclose processing visual markers with the shared position map into a single map of target location, and the positions and orientations of the drones; and 31creating a visual map of the area in which the target is located, such that the single map is configured to be altered as the received data changes over time.
Lawrence teaches:
processing visual markers with the shared position map into a single map of target location, and the positions and orientations of the drones (The host computer may synthesize the visual representation of the 3D model with live feeds from one or more of the handheld devices to improve situational awareness. Either the mobile operators or host operator can make point selections on the visual representation to extract geo-coordinates from the 3D model as a set of target coordinates – See at least ¶35. The computer may determine the current viewpoint of the handheld device either by receiving the viewpoint (position and orientation) from the handheld device or by correlating the live feed to the 3D model and extracting the current viewpoint – See at least ¶72); and 
31creating a visual map of the area in which the target is located, such that the single map is configured to be altered as the received data changes over time (The host computer may synthesize the visual representation of the 3D model with live feeds from one or more of the handheld devices to improve situational awareness. Either the mobile operators or host operator can make point selections on the visual representation to extract geo-coordinates from the 3D model as a set of target coordinates – See at least ¶35. The window may encompass other host data such as application buttons. The application dynamically captures the visual representation inside the window at a refresh rate and streams the windowed portion of the visual representation over the wireless network to one or more of the handheld devices – See at least ¶54).
Chen discloses an automated drone security system security system for surveilling a location of a drone. Lawrence teaches enhanced situational awareness and targeting capabilities for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and include the feature of processing visual markers with the shared position map into a single map of target location, and the positions and orientations of the drones; and 31creating a visual map of the area in which the target is located, such that the single map is configured to be altered as the received data changes over time, as taught by Lawrence, to present a visual representation from different viewpoints around, or in, the scene of a drone (See at least ¶6).

Regarding claim 7, Chen fails to explicitly disclose repetition of the method described so as to update the single map in real-time.
However, Lawrence teaches repetition of the method described so as to update the single map in real-time (The window may encompass other host data such as application buttons. The application dynamically captures the visual representation inside the window at a refresh rate and streams the windowed portion of the visual representation over the wireless network to one or more of the handheld devices – See at least ¶54).
Chen discloses an automated drone security system security system for surveilling a location of a drone. Lawrence teaches enhanced situational awareness and targeting capabilities for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and include the feature of repetition of the method described so as to update the single map in real-time, as taught by Lawrence, to present a visual representation from different viewpoints around, or in, the scene of a drone (See at least ¶6).

Regarding claim 8, Chen discloses the mesh network transmitting the single map to a command and control unit configured to receive such transmission (Further, one or more of the drones of the system may maintain connectivity with the server assembly or the user computing device a local wireless network, i.e. mesh network – See at least ¶10).

Regarding claim 9, Chen discloses the command and control unit combining an external map of the area in which the target is located with the single map in order to produce a unified and updated map of the target and the area in which the target is located (The server assembly may include a database server operatively connected to one or more web servers across one or more networks, each server operable to permanently store and/or continuously update a database of master surveillance data, telemetry information, mission data, collision mapping, drone coordination, air traffic control, captured images, and video streams – See at least ¶15).
Regarding claim 10, Chen discloses the command and control unit integrating external intelligence into the unified and updated map (During manual operation, a user may send, i.e. command a drone to a plurality of coordinates by interacting with the map, as well as controlling the camera pan, tilt, and zoom using gestures, a mouse, or other input device, i.e. control unit – See at least ¶93. According to certain embodiments, the drone security system may comprise a “Copilot” for assisting with drone management. The Copilot may include software, firmware, and/or hardware external from a drone and configured to receive telemetry data from the drone – See at least ¶96).

Regarding claim 13, Chen fails to explicitly disclose wherein the detection occurs in real-time relative to the change in conditions, and automatically without human intervention.
However, Lawrence teaches wherein the detection occurs in real-time relative to the change in conditions, and automatically without human intervention (The host computer may synthesize the visual representation of the 3D model with live feeds from one or more of the handheld devices to improve situational awareness. Either the mobile operators or host operator can make point selections on the visual representation to extract geo-coordinates from the 3D model as a set of target coordinates – See at least ¶35. The window may encompass other host data such as application buttons. The application dynamically captures the visual representation inside the window at a refresh rate and streams the windowed portion of the visual representation over the wireless network to one or more of the handheld devices – See at least ¶54).
Chen discloses an automated drone security system security system for surveilling a location of a drone. Lawrence teaches enhanced situational awareness and targeting capabilities for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and include the feature of wherein the detection occurs in real-time relative to the change in conditions, and automatically without human intervention, as taught by Lawrence, to present a visual representation from different viewpoints around, or in, the scene of a drone (See at least ¶6).

Regarding claim 14, Chen fails to explicitly disclose wherein the change in display occurs in real-time relative to the change in conditions, and automatically without human intervention.
However, Lawrence teaches wherein the change in display occurs in real-time relative to the change in conditions, and automatically without human intervention (The host computer may synthesize the visual representation of the 3D model with live feeds from one or more of the handheld devices to improve situational awareness. Either the mobile operators or host operator can make point selections on the visual representation to extract geo-coordinates from the 3D model as a set of target coordinates – See at least ¶35. The window may encompass other host data such as application buttons. The application dynamically captures the visual representation inside the window at a refresh rate and streams the windowed portion of the visual representation over the wireless network to one or more of the handheld devices – See at least ¶54).
Chen discloses an automated drone security system security system for surveilling a location of a drone. Lawrence teaches enhanced situational awareness and targeting capabilities for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and include the feature of wherein the change in display occurs in real-time relative to the change in conditions, and automatically without human intervention, as taught by Lawrence, to present a visual representation from different viewpoints around, or in, the scene of a drone (See at least ¶6).

Regarding claim 15, Chen fails to explicitly disclose wherein notification of the change to the user occurs in real- time, and wherein the user indicates a manner in which the display should change to best present the change in conditions.
However, Lawrence teaches wherein notification of the change to the user occurs in real- time, and wherein the user indicates a manner in which the display should change to best present the change in conditions (The data is streamed in real-time or as close to real-time as supported by the computers and wireless network. The screencast data is preferably streamed directly to the handheld display and never stored in memory on the handheld. The handheld devices may be used to capture still or moving images that can be displayed on the handhelds and/or provided as live feeds back to the host computer – See at least ¶38).
Chen discloses an automated drone security system security system for surveilling a location of a drone. Lawrence teaches enhanced situational awareness and targeting capabilities for an unmanned aerial vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen and include the feature of wherein notification of the change to the user occurs in real- time, and wherein the user indicates a manner in which the display should change to best present the change in conditions, as taught by Lawrence, to present a visual representation from different viewpoints around, or in, the scene of a drone (See at least ¶6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stefani et al., US 9466219 B1.
Stefani discloses implementing multi-mission tracking and re-tasking for a plurality of unmanned vehicles from a central location to provide mission deconfliction and mission modification in an operating environment, including an evolving and moving operating environment, to effectively employ the plurality of locally-operated unmanned vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/M.M.K./Examiner, Art Unit 3662